Case 1:19-cr-00333-LGS Document 56 Filed 10/26/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meee ee ke ka tee eh ee eee xX
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE/
: MONEY JUDGMENT
MICHAEL HOLLINGSWORTH,
19 Cr. 333 (LGS)
Defendant.
she, (it kV? nmi: eek ge un Caine me Gap Sap Sapte eek Sag Se xX

WHEREAS, on or about May 6, 2019, MICHAEL HOLLINGSWORTH (the
“Defendant”), was charged in a three-count Indictment, 19 Cr. 333 (LGS) (the “Indictment”), with
solicitation of bribes and omivitivs, in violation of Title 18, United States Code, Section
666(a)(1)(B) (Count One); wire fraud, in violation of Title 18, United States Code, Section 1343
(Count Two); and conspiracy to commit wire fraud, in violation of Title 18, United States Code,
Section 1349 (Count Three);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One
through Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461, of any
and all property, real and personal, that constitutes or is derived from proceeds traceable to the
commission of the offenses charged in Counts One through Three of the Indictment, including but
not limited to a sum of money in United States currency representing the amount of proceeds
traceable to the commission of the offenses charged in Counts One through Three of the
Indictment;

WHEREAS, on or about November 21, 2019, the Defendant pled guilty to Count
One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
Case 1:19-cr-00333-LGS Document 56 Filed 10/26/20 Page 2 of 4

to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28,
United States Code, Section 2461: $200 in United States currency, representing the proceeds
traceable to the commission of the offense charged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $200 in United States currency representing the amount of proceeds traceable to the
offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorneys, Kedar S. Bhatia, Michael R. Herman, and Sarah Mortazavi of counsel, and the
Defendant, and his counsel, Megan W. Benett, Esq., that:

lL, As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $200 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, MICHAEL
HOLLINGSWORTH, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.
Case 1:19-cr-00333-LGS Document 56 Filed 10/26/20 Page 3 of 4

Bh All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

F. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
Case 1:19-cr-00333-LGS Document 56 Filed 10/26/20 Page 4 of 4

2 The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: CZ2e—

KEDAR S. BHATIA/MICHAEL R. HERMAN/
SARAH MORTAZAVI

Assistant United States Attorneys

One St. Andrew’s Plaza

New York, NY 10007

(212)637-2465/222 1/2520

MICHAEL HOLLINGSWORTH

a

By: jt
MICHAEL HOLLINGSWORTH

By: L AY
MEGA W. BENETT, ESQ.
Attorney for Defendant
Kreindler & Kreindler, LLP
750 Third Avenue, 32"! Floor
New York, NY 10017

 

QO 22. =7
HONORABLE LORNA G. SCHOFIELD
UNITED STATES DISTRICT JUDGE

\ (\ )
anta} .. HY
ly) VC i: Re \ a \ j/>

DATE
